       Case 1:18-cv-05154-TCB Document 1 Filed 11/08/18 Page 1 of 22




             IN THE UNITED STATES DISTRICT COURT
            FOR THE NORTHERN DISTRICT OF GEORGIA
                       ATLANTA DIVISION


TRADE WINDS TRANSPORT LLC, and           )
ERIC GRACE, individually, and doing      )
business as WEST COAST LOGISTICS         )
LLC,                                     )
                                         )
              Plaintiffs,                )
                                         )     CIVIL ACTION FILE
       v.                                )
                                         )     NO. _________________
RUSH ENTERPRISES, INC., RUSH             )
TRUCK CENTERS OF GEORGIA, INC., )
RUSH TRUCK CENTERS OF FLORIDA, )               Removed from the Superior
INC., INTERSTATE CREATIONS LLC, )              Court of Fulton County,
NAVISTAR, INC., TROY CLARKE,             )     Georgia, Civil Action File
individually, DENNIS KING, individually, )     No. 2018CV311198
WILL NEWMAN, individually, WILLIAM )
MAURICE “RUSTY” RUSH, individually, )          JURY TRIAL DEMANDED
DOUGLAS SHIELDS, individually,           )
CHRISTOPHER VENTI, individually,         )
JOSHUA VENTI, individually, JOHN         )
DOE, individually, and ABC ENTITY,       )
                                         )
              Defendants.                )


       NOTICE OF REMOVAL OF ACTION UNDER 28 U.S.C. § 1441
      PURSUANT TO BOTH FEDERAL QUESTION AND DIVERSITY

     Navistar Inc. (“Navistar”), with the consent of all defendants that the state

court docket reflects have been served, submits this timely-filed Notice of
           Case 1:18-cv-05154-TCB Document 1 Filed 11/08/18 Page 2 of 22




Removal pursuant to 28 U.S.C. §§ 1331, 1332, and 1441 et seq., and in support

states as follows:

A.    Background

      1.       GENERAL

      Plaintiffs assert four counts alleging the violation of the federal Racketeer

Influenced and Corrupt Organizations Act (“RICO”)—two counts alleging

violations of 18 U.S.C. § 1962(c) and two counts alleging violations of 18 U.S.C.

§ 1962(d). In addition, excluding one defendant who was fraudulently joined, it is

an action between citizens of different states and the amount in controversy

exceeds $75,000.00 exclusive of interest and costs. Accordingly, removal of this

action is proper on both federal question and diversity grounds.

      Plaintiffs filed their Verified Complaint for Equitable Relief and Damages

(“Complaint”) on October 1, 2018, in the Superior Court of Fulton County,

Georgia, Civil Action No. 2018CV311198. (Ex. C-3). The Complaint names

Navistar, Troy Clarke, Rush Enterprises, Inc., Rush Truck Centers of Georgia,

Inc., Rush Truck Centers of Florida, Inc., Interstate Creations LLC, Dennis King,

Will Newman, William Maurice “Rusty” Rush, Douglas Shields, Christopher

Venti, Joshua Venti, John Doe, and ABC Entity as Defendants. Navistar was

served with process on October 24, 2018. A copy of the Affidavit of Service on

                                         2
           Case 1:18-cv-05154-TCB Document 1 Filed 11/08/18 Page 3 of 22




Navistar, Inc. is attached as Exhibit C-27. A copy of the docket sheet in the state

action is attached as Exhibit A. An index of the documents filed in the state court

action is attached as Exhibit B. Copies of each document filed in the state court

action are attached as Exhibits C-1 through C-32.

      2.       CITIZENSHIP OF PARTIES

      According to the Complaint at ¶ 1, Plaintiff Trade Winds Transport LLC

(“Trade Winds”) is a California limited liability company with its principal place

of business in Redondo Beach, California, and thus is a citizen of California for

diversity purposes. 28 U.S.C. § 1332(c)(1).

      According to the Complaint at ¶ 2, Plaintiff Eric Grace (“Grace”) is a

resident of California with his principal place of business in Redondo Beach,

California, and thus is a citizen of California for diversity purposes. 28 U.S.C.

§ 1332(c)(1).

      Defendant Navistar is a Delaware corporation with its principal place of

business in Lisle, Illinois, and thus is a citizen of Delaware or Illinois for diversity

purposes. 28 U.S.C. § 1332(c)(1).

      According to the Complaint at ¶ 3, Defendant Rush Enterprises, Inc. (“Rush

Enterprises”) is a Texas corporation with its principal office in New Braunfels,



                                           3
        Case 1:18-cv-05154-TCB Document 1 Filed 11/08/18 Page 4 of 22




Texas, and thus is a citizen of Texas for diversity purposes.             28 U.S.C.

§ 1332(c)(1).

      According to the Complaint at ¶ 4, Defendant Rush Truck Centers of

Georgia, Inc. (“Rush-Atlanta”) is a Delaware corporation with its principal office

in New Braunfels, Texas, and thus is a citizen of Delaware or Texas for diversity

purposes. 28 U.S.C. § 1332(c)(1).

      According to the Complaint at ¶ 5, Defendant Rush Truck Centers of

Florida, Inc. (“Rush-Jacksonville”) is a Delaware corporation with its principal

office in New Braunfels, Texas, and thus is a citizen of Delaware or Texas for

diversity purposes. 28 U.S.C. § 1332(c)(1).

      According to the Complaint at ¶ 6, Defendant Interstate Creations LLC

(“Interstate”) is a Florida limited liability company with its principal office in

Ocala, Florida, and thus is a citizen of Florida for diversity purposes. 28 U.S.C.

§ 1332(c)(1).

      According to the Complaint at ¶ 8, Defendant Clarke is a resident of Illinois,

and thus is a citizen of Illinois for diversity purposes. 28 U.S.C. § 1332(c)(1).

      According to the Complaint at ¶ 9, Defendant Dennis King is a resident of

Florida, and thus is a citizen of Florida for diversity purposes.          28 U.S.C.

§ 1332(c)(1).

                                          4
        Case 1:18-cv-05154-TCB Document 1 Filed 11/08/18 Page 5 of 22




      According to the Complaint at ¶ 11, Defendant William Maurice “Rusty”

Rush (“Rusty Rush”) is a resident of Texas, and thus is a citizen of Texas for

diversity purposes. 28 U.S.C. § 1332(c)(1).

      According to the Complaint at ¶ 12, Defendant Douglas Shields is a resident

of Texas, and thus is a citizen of Texas for diversity purposes.      28 U.S.C.

§ 1332(c)(1).

      According to the Complaint at ¶ 13, Defendant Christopher Venti is a

resident of Florida, and thus is a citizen of Florida for diversity purposes. 28

U.S.C. § 1332(c)(1).

      According to the Complaint at ¶ 14, Defendant Joshua Venti is a resident of

Florida, and thus is a citizen of Florida for diversity purposes.     28 U.S.C.

§ 1332(c)(1).

      According to the Complaint at ¶¶ 10 and 23, Defendant Will Newman is a

resident of Georgia, and thus is a citizen of Georgia for diversity purposes. 28

U.S.C. § 1332(c)(1). However, as discussed below, Plaintiffs fraudulently joined

Mr. Newman.

      The citizenship of the defendants sued under fictitious names, John Doe and

ABC Entity, is irrelevant because in determining whether a civil action is

removable on the basis of the jurisdiction under 28 U.S.C. § 1332(a), the

                                        5
           Case 1:18-cv-05154-TCB Document 1 Filed 11/08/18 Page 6 of 22




citizenship of defendants sued under fictitious names must be disregarded. 28

U.S.C. § 1441(b)(1).

      Counsel for each other defendant that the state court docket reflects has

been served has informed counsel for Navistar that each such defendant consents

to this removal.1

      3.       CAUSES OF ACTION

      This case centers around two sets of transactions. The first is Plaintiff Eric

Grace’s alleged consulting agreement with Defendant Interstate wherein he, doing

business as West Coast Logistics LLC, was to pay Interstate $1,000 a week for

assistance in creating and operating a long-haul trucking business. (Ex. C-3,

Complaint at ¶¶ 2 and 49-51, and Ex. 3 (consulting agreement)). The second is

Plaintiff Trade Wind’s alleged purchase of four used trucks (the “Trucks”) for

$129,879.76 from either Defendant Rush-Atlanta or Defendant Rush-Jacksonville.

(Id. at ¶¶ 68-69 and Exs. 10-25). Mr. Grace is alleged to be the owner of Trade

Winds. (Id. at ¶ 1).

      Plaintiffs allege that Defendants Christopher and Joshua Venti are the

owners and managers of Interstate, id. at ¶¶ 13-14, that the Ventis made

1
  A copy of the Notice of Consent to Removal of Defendants Rush Enterprises,
Inc., Rush Truck Centers of Georgia, Inc., Rush Truck Centers of Florida, Inc.,
Dennis King, Will Newman William Maurice “Rusty” Rush, and Douglas Shields
is attached as Exhibit D.
                                      6
        Case 1:18-cv-05154-TCB Document 1 Filed 11/08/18 Page 7 of 22




representations to Plaintiffs regarding what consulting services they would provide

to Plaintiffs through Interstate, and that the Ventis and Interstate did not provide

the services that the Ventis represented and that the consulting agreement stated

would be provided. (See id. generally at ¶¶ 32-53). Plaintiffs allege that the

Ventis also made representations to Plaintiffs touting the “Rush Certified Pre-

Owned Program.” (Id. at ¶¶ 46-48). Plaintiffs allege that Defendant Dennis King,

as the New and Used Sales Manager of Rush-Jacksonville, id. at ¶ 9, made

representations and omissions to Plaintiffs that led Plaintiffs to believe that the

Trucks would be “Certified Pre-Owned” and covered by the “exclusive

RushCareTM Protection Plan,” and that Trade Wind purchased the Trucks based on

those representations and omissions. (See id. generally at ¶¶ 59-69 and 75-77).

Plaintiffs allege that the Trucks either were not “Certified Pre-Owned” or did not

meet the specifications of “Certified Pre-Owned” trucks, see id. generally at

¶¶ 70-139, and that, “on information and belief,” either the “‘exclusive

RushCareTM Protection Plan’ is a fiction” or “the Rush Entities, King and Nelson,

intentionally excluded the RushCareTM Protection Plan from Trade Winds’

purchase of the four Trucks.” (Id. at ¶¶ 78 and 80). Finally, Plaintiffs essentially

allege, generally based on “information and belief,” that all the defendants or some

combination of defendants conspired to defraud Plaintiffs specifically, and

                                         7
        Case 1:18-cv-05154-TCB Document 1 Filed 11/08/18 Page 8 of 22




prospective buyers generally, using the “Certified Pre-Owned” and “RushCareTM

Protection Plan” as ruses. (See generally ¶¶ 140-162).

      Plaintiffs allege a variety of causes of action against various combinations

of defendants in nineteen counts:

    Against Rush-Atlanta and Rush-Jacksonville:

          o “Breach of Contract – Violation of Express Warranties” (Count I);

          o “Breach of Contract – Violation of Implied Warranties of

             Merchantability” (Count II);

          o “Breach of Contract – Violation of Implied Warranties of Fitness for

             a Particular Purpose” (Count III);

          o “Breach of Contract – Implied Covenant of Good Faith and Fair

             Dealing” (Count IV);

          o “Breach of Contract – Severability” (Count V); and

          o “Contract Rescission” (Count VI)

    Against Interstate:

          o “Breach of Contract – Violation of Express Warranties” (Count VII);

          o “Breach of Contract – Implied Covenant of Good Faith and Fair

             Dealing” (Count VIII); and

          o “Contract Rescission” (Count IX)

                                          8
         Case 1:18-cv-05154-TCB Document 1 Filed 11/08/18 Page 9 of 22




      Against All Defendants:

           o “Fraud in the Inducement” (Count X);

           o “Deceit” (Count XI);

           o “Constructive Fraud” (Count XII); and

           o “Civil Conspiracy” (Count XIII);

      Against All Natural-Person Defendants:

           o “Federal RICO - 18 U.S.C. 1962(c)” (Count XIV);

           o “Federal RICO - 18 U.S.C. 1962(d)” (Count XV); and

           o “O.C.G.A. 4 16-14-4 [ – Georgia RICO]” (Count XVIII)

      Against All Business-Entity Defendants:

           o “Federal RICO - 18 U.S.C. 1962(c)” (Count XVI);

           o “Federal RICO - 18 U.S.C. 1962(d)” (Count XVII); and

           o “O.C.G.A. 16-14-4 – Georgia RICO” (Count XIX).

B.     Removal Is Proper Because a Federal Question Is Involved

       Plaintiffs assert two counts alleging violations of 18 U.S.C. § 1962(c) and

two counts alleging violations of 18 U.S.C. § 1962(d). Federal RICO claims

indisputably permit removal pursuant to 28 U.S.C. § 1441 based on federal-

question jurisdiction under 28 U.S.C. § 1331. See, e.g., Blevins v. Askut, 849 F.3d

1016, 1018 (11th Cir. 2017) (“It is undisputed that Plaintiffs’ complaint alleges

                                         9
       Case 1:18-cv-05154-TCB Document 1 Filed 11/08/18 Page 10 of 22




that Defendants violated federal RICO statutes—that is, it pleads a federal

question—and that Defendants removed based on federal-question jurisdiction

under 28 U.S.C. § 1331.”); Braswell Wood Co. v. Waste Away Grp., Inc., 2011

U.S. Dist. LEXIS 62337, *7, 2011 WL 2292311, *2 (M.D. Ala. June 9, 2011)

(“Plaintiff’s Second Amended Complaint included a RICO claim that

unquestionably invoked this court’s subject matter jurisdiction and obviated any

inquiry into the propriety of Defendants’ removal.”); Eagletech Commc’ns Inc. v.

Citigroup, Inc., 2008 U.S. Dist. LEXIS 49432, *57, 2008 WL 3166533, *16 (S.D.

Fla. June 27, 2008) (“There is no question in this case that the federal RICO

claims, Counts I–IV, arise under the laws of the United States so that federal

question jurisdiction has been established....”). Moreover, “the presence of even

one claim ‘arising under’ federal law is sufficient to satisfy the requirement that

the case be within the original jurisdiction of the district court for removal.”

Wisconsin Dep’t of Corr. v. Schacht, 524 U.S. 381, 386 (1998).

      This Court also has supplemental jurisdiction over Plaintiffs’ nonfederal

causes of action. 28 U.S.C. § 1367; 28 U.S.C. § 1441(c); see Ex. C-3, Complaint

(Counts I-XIII and XVIII-XIX). Pursuant to 28 U.S.C. § 1367(a), these state law

causes of action are so related to the federal claims that they form part of the same

case or controversy under Article III of the United States Constitution. Indeed,

                                         10
        Case 1:18-cv-05154-TCB Document 1 Filed 11/08/18 Page 11 of 22




Plaintiffs allege the same core facts of alleged false statements related to the sale

of “Certified Pre-Owned” trucks that are part and parcel of all of Plaintiffs’ claims.

C.    Removal is Proper Because There is Diversity of Citizenship

      This is a civil action between citizens of different states and the amount in

controversy exceeds $75,000.00 exclusive of interest and costs. For purposes of

federal diversity jurisdiction, the parties have the citizenships set forth above.

This action is removable because this Court has jurisdiction pursuant to 28 U.S.C.

§ 1332(a). Moreover, “none of the parties in interest properly joined and served

as defendants is a citizen of the State in which such action is brought.” 28 U.S.C.

§ 1441(b) (emphasis added). Although one defendant, Will Newman, is alleged to

be a resident of Georgia, Plaintiffs fraudulently joined him. Removal of this action

is proper pursuant to 28 U.S.C. § 1441.

      1.     PLAINTIFFS FRAUDULENTLY JOINED MR. NEWMAN

      Plaintiffs assert causes of action against Mr. Newman and every other

defendant for “Fraud in the Inducement” (Count X), “Deceit” (Count XI),

“Constructive Fraud” (Count XII), and “Civil Conspiracy” (Count XIII), and a

causes of action against Mr. Newman and every other natural person defendant for

violation of the Federal RICO statute (Counts XIV and XV) and the Georgia

RICO statute (Count XVIII).          However, aside from allegations asserting

                                          11
       Case 1:18-cv-05154-TCB Document 1 Filed 11/08/18 Page 12 of 22




Mr. Newman is a resident of Georgia, the only factual allegations in the

Complaint regarding Mr. Newman are:

    “Newman is the District Used Truck Sales Manager of Rush-Atlanta.” (Ex.
     C-3, Complaint, at ¶ 10);

    “A driver employed by Plaintiffs took physical possession of Truck #001
     from Newman at Rush-Atlanta …” (Id. at ¶ 84); and

    “A driver employed by Plaintiffs took physical possession of Truck #002
     from Newman at Rush-Atlanta …” (Id. at ¶ 98).

Taken as true, and in combination with the Complaint’s other allegations, these

allegations are insufficient to establish that Mr. Newman could be liable for any of

the causes of action asserted against him.

      Every other allegation in the Complaint mentioning Mr. Newman is

conclusory and merely lumps Mr. Newman in with other defendants without

alleging any conduct performed specifically by Mr. Newman. Moreover, most are

based “on information and belief,” relate only to causes of actions not alleged

against Mr. Newman, and/or are formalistic allegations relating to participation in

enterprises under the RICO statutes or damages.

      As the Complaint at ¶10 acknowledges, Mr. Newman is merely an

employee of Rush-Atlanta. Plaintiffs’ allegations all involve Mr. Newman acting

within the course and scope of his employment and at the direction of Rush


                                         12
       Case 1:18-cv-05154-TCB Document 1 Filed 11/08/18 Page 13 of 22




Atlanta.   There is simply no nexus between Plaintiffs’ causes of action and

Mr. Newman as an individual. Plaintiffs merely throw in Mr. Newman’s name

with the allegations against his employer in a fraudulent attempt to destroy

diversity. For example,

    “On information and belief, the Rush Certified Pre-Owned Program is a
     marketing ploy conceived by Navistar, the Rush Entities, Clarke, Rusty
     Rush, Shields, King and Newman in collusion with the Ventis and
     Interstate to foist defective, unreconditioned used vehicles on an
     unsuspecting public.” (Id. at ¶ 73) (emphasis added);

    “On information and belief, the Ventis, Navistar, Clarke, ABC Entity, the
     Rush Entities, Rusty Rush, Shields, King, Newman and John Doe knew
     that Rush Enterprises’ inventory of used 2012 International Prostar® Plus
     LF 627 Premium tractor trucks on the Special Inventory List were not
     ‘remanufactured,’ subjected to a rigorous 143-point inspection and pre-
     certification road test and/or reconditioned to manufacturers
     specifications.” (Id. at ¶ 151) (emphasis added); and

    “The Ventis, King, Newman, Rusty Rush, Shields, Clarke and John Doe
     (hereinafter, collectively the ‘Individual Defendants’), by and through each
     other and Rush Enterprises, Rush-Atlanta, Rush-Jacksonville, Navistar,
     Interstate and ABC Entity (hereinafter, collectively the ‘Business Entity
     Defendants’), engaged in a systematic and ongoing scheme with the intent
     to defraud, deceive, mislead, and/or fraudulently induce prospective buyers
     to purchase used 2012 International Prostar® Plus LF 627 Premium rear
     wheel drive Class 8 commercial tractor trucks from the Rush Entities rather
     than the used vehicles of other competitors in the used tractor truck market.
     Defendants knowingly devised or knowingly participated in a scheme or
     artifice to defraud Grace and Trade Winds and/or to obtain the money or
     property of Grace or Trade Winds by means of fraudulent pretenses,
     representations, or promises in violation of 18 U.S.C. § 1843.” (Id. at
     ¶ 153) (emphasis added).


                                       13
       Case 1:18-cv-05154-TCB Document 1 Filed 11/08/18 Page 14 of 22




    “Alternatively, if the ‘exclusive RushCareTM Protection Plan’ is not a
     fraud and does, in fact, include a three-year or 500,000 extended powertrain
     warranty on the engine, transmission, and axle systems, then, on
     information and belief, the Rush Entities, King and Nelson [sic],
     intentionally excluded the RushCareTM Protection Plan from Trade Winds’
     purchase of the four Trucks.” (Id. at ¶ 80) (emphasis added).

    “On information and belief, the Rush Entities, Shields, King and Newman
     intentionally failed to deliver copies of the ‘exhaustive 143-point inspection
     and pre-certification road test’ because the inspections and road tests were
     not conducted on the four Trucks.” (Id. at ¶ 175) (emphasis added) (Count
     I, “Breach of Contract – Violation of Express Warranties”).

      In Counts II-III, which assert breaches of the implied warranties of

merchantability and fitness for a particular purpose, the allegations mentioning

Mr. Newman simply allege that Mr. Newman and various other defendants “knew

of the particular purpose for which Trade Winds and Grace intended to use the

four Trucks” and that “Grace and Trade Winds were relying on their skill or

judgment.”   (Id. at ¶¶ 188, 189, 199, and 200).       These allegations are also

conclusory and, in any event, are unrelated to any claims actually asserted against

Mr. Newman.

      There are no allegations mentioning Mr. Newman in the counts asserting

claims against all Defendants (“Fraud in the Inducement” (Count X), “Deceit”

(Count XI), “Constructive Fraud” (Count XII), and “Civil Conspiracy” (Count

XIII)). (See id. generally at ¶¶ 262-297). Indeed, Mr. Newman is not mentioned


                                        14
       Case 1:18-cv-05154-TCB Document 1 Filed 11/08/18 Page 15 of 22




again until Count XIV, the § 18 U.S.C. 1962(c) RICO claim against every natural

person defendant.

      Most of the allegations in the RICO counts mentioning Mr. Newman merely

assert that he is a member of an “enterprise” or is a “person” within the meaning

of a RICO statute. As with the rest of the Complaint, the remaining RICO

allegations against Mr. Newman are also conclusory, add no new factual

allegations about specific conduct performed specifically by Mr. Newman, and/or

are formalistic. For example,

    “As alleged in Count XIV, one or more of the following individuals
     violated 18 U.S.C. § 1962(c): Chris Venti, Josh Venti, King, Shields,
     Newman, Rusty Rush, Clarke and/or John Doe. Any person(s) who is
     found to have violated 18 U.S.C. § 1962(c) is hereinafter referred to as the
     ‘Operator / Manager(s)’ for the remainder of this Count XV. At all relevant
     times, the Operator/ Manager(s) were engaged in, and their activities
     affected, interstate commerce.” (Id. at ¶ 358) (emphasis added);

    “Chris Venti, Josh Venti, King, Shields, Newman, Rusty Rush, Clarke
     and/or John Doe conspired with the Operator / Manager(s) to conduct or
     participate, directly or indirectly, the affairs of the enterprises (see ¶¶ 304
     to 355 supra) through a pattern of racketeering activity (see ¶¶ 1 to 163
     supra) in violation of 18 U.S.C. § 1962(d). In particular, Chris Venti, Josh
     Venti, King, Shields, Newman, Rusty Rush, Clarke and/or John Doe
     intended to or agreed to further an endeavor of the Operator / Manager(s)
     which, if completed, would satisfy all of the elements of a substantive
     federal RICO criminal offense under 18 U.S.C. § 1962(c) and adopted the
     goal of further or facilitating the criminal endeavor.” (Id. at ¶ 359)
     (emphasis added);



                                        15
        Case 1:18-cv-05154-TCB Document 1 Filed 11/08/18 Page 16 of 22




      In summary, the factual allegations made against Mr. Newman cannot

establish that he is liable for any of the causes of action asserted against him. It is

clear that because he was an employee of Rush-Atlanta, Plaintiffs included him

merely to defeat diversity.

      2.     THE AMOUNT IN CONTROVERSY EXCEEDS $75,000.00

      Plaintiffs do not make a specified demand for damages in the Complaint,

but it is apparent from the face of the Complaint that the amount in controversy

exceeds $75,000.00.

      “If a plaintiff makes ‘an unspecified demand for damages in state court, a

removing defendant must prove by a preponderance of the evidence that the

amount in controversy more likely than not exceeds the ... jurisdictional

requirement.’” Roe v. Michelin North America, Inc., 613 F. 3d 1058, 1061 (2010),

quoting Tapscott v. MS Dealer Service Corp., 77 F.3d 1353, 1357 (11th Cir.1996),

abrogated on other grounds by Cohen v. Office Depot, Inc., 204 F.3d 1069 (11th

Cir.2000). “If a defendant alleges that removability is apparent from the face of

the complaint, the district court must evaluate whether the complaint itself satisfies

the defendant’s jurisdictional burden.”     Id.   Moreover, “courts may use their

judicial experience and common sense in determining whether the case stated in a

complaint meets federal jurisdictional requirements.” Id.

                                          16
       Case 1:18-cv-05154-TCB Document 1 Filed 11/08/18 Page 17 of 22




      For each count, Plaintiffs allege:

      . . . Plaintiffs have suffered damages, including, with limitation, the

following:

      (i)     Loss of revenue and earnings to Trade Winds;

      (i)     Complete loss of Grace’s investment in Trade Winds;

      (iii)   Trade Winds’ insolvency and business failure;

      (iv)    Loss of income to Grace;

      (v)     Damage to Grace’s reputation and credibility as a business person,
              entrepreneur and manager; and

      (vi)    Grace’s severe emotional distress, which resulted in an almost fatal
              heart attack, medical complications and heart and kidney transplants.

(Ex. C-1, Complaint, at ¶¶ 182, 194, 204, 215, 223, 233, 243, 250, 257, 267, 277,

284, 294, 354, 362, 392, 399, 450, 451, and 481). Plaintiffs seek both actual

damages and treble damages. (See generally, id.). As discussed above, Trade

Wind is alleged to have purchased the trucks at issue for $129,879.76, id. at ¶¶ 68-

69 and Exs. 10-25, and Mr. Grace is alleged to be the owner of Trade Winds. Id. at

¶ 1. The claim for the “[c]omplete loss of Grace’s investment in Trade Winds”

alone makes the amount in controversy exceed $75,000.00.            Thus, Navistar

affirmatively states that the amount in controversy exceeds $75,000.00, a

statement which Plaintiffs surely will not dispute.


                                           17
        Case 1:18-cv-05154-TCB Document 1 Filed 11/08/18 Page 18 of 22




       In conclusion, excluding the fraudulently joined Mr. Newman, this is a civil

action between citizens of different states and the amount in controversy exceeds

$75,000.00 exclusive of interest and costs. It is removable under 28 U.S.C. § 1441.

D.     Venue Is Proper in This Court

       Venue is proper in this Court under 28 U.S.C. §§ 90(a)(2), 1391, 1441(a),

and 1446(a) because Fulton County, the county where the state court action was

filed, falls within the United States District Court for the Northern District of

Georgia, Atlanta Division. LR App. A, I, NDGa.

E.     Removal is Timely

       This Notice of Removal is timely, as it is filed within thirty (30) days of

service of process upon Navistar of the Complaint. 28 U.S.C. § 1446(b)(l).

       A copy of this Notice of Removal is being filed with the Clerk of the

Superior Court of Fulton County, Georgia. A copy of this Notice of Removal is

also being served upon Plaintiffs’ counsel.

       Navistar demands that the trial of this matter in federal court be heard by a

full jury.

       WHEREFORE, Navistar, Inc. respectfully gives notice that the action now

pending in the Superior Court of Fulton County, Georgia, Civil Action



                                         18
       Case 1:18-cv-05154-TCB Document 1 Filed 11/08/18 Page 19 of 22




No. 2018CV311198, is removed from that state court to this United States District

Court for the Northern District of Georgia, Atlanta Division.

      Respectfully submitted this 8th day of November 2018.


                                      /s/ Richard B. North, Jr.
                                      Richard B. North, Jr.
                                      Georgia Bar No. 545599
                                      richard.north@nelsonmullins.com
                                      Steven H. Campbell
                                      Georgia Bar No. 161457
                                      steven.campbell@nelsonmullins.com

                                      NELSON MULLINS RILEY &
                                      SCARBOROUGH LLP
                                      Atlantic Station
                                      201 17th Street NW, Suite 1700
                                      Atlanta, GA 30363
                                      Telephone: (404) 322-6000
                                      Facsimile: (404) 322-6050

                                      ATTORNEYS FOR DEFENDANT
                                      NAVISTAR, INC.




                                        19
       Case 1:18-cv-05154-TCB Document 1 Filed 11/08/18 Page 20 of 22




          CERTIFICATION OF COMPLIANCE AS TO FONT SIZE
      The undersigned counsel certifies that the foregoing pleading has been

prepared with 14 point Times New Roman font, which is one of the fonts and

point selections approved by the Court in LR 5.1C, NDGa.


                                    /s/ Richard B. North, Jr.
                                    Richard B. North, Jr.




                                      20
       Case 1:18-cv-05154-TCB Document 1 Filed 11/08/18 Page 21 of 22




                         CERTIFICATE OF SERVICE

      This is to certify that I have this day served a copy of the foregoing Notice

of Removal of Action Under 28 U.S.C. § 1441 Pursuant to both Federal

Question and Diversity in the above-captioned matter with the Clerk of Court

using the CM/ECF system, which will automatically send e-mail notification of

such filing to the following attorneys of record:

Robert Arkin LLC d/b/a                        Hawkins Parnell Thackston &
Arkin.Law                                     Young
Robert Arkin                                  Joseph Wieseman
robert@arkin.law                              jwieseman@hptylaw.com
50 Hurt Plaza S.E., Ste. 1428                 Carl H. Anderson
Atlanta, GA 30303                             canderson@hptylaw.com
                                              303 Peachtree Street, N.E., Ste. 4000
                                              Atlanta, GA 30308


and the below parties will be served via U.S. Mail to the following address:

             Troy Clarke
             2701 Navistar Dr.
             Lisle, IL 60532

             Joshua Venti
             Christopher Venti
             Interstate Creation LLC
             4444 SW 115th St.
             Ocala, FL 3476

      This 8th day of November, 2018.



                                         21
Case 1:18-cv-05154-TCB Document 1 Filed 11/08/18 Page 22 of 22



                            /s/ Richard B. North, Jr.
                            Richard B. North, Jr.
                            Georgia Bar No. 545599
                            richard.north@nelsonmullins.com




                             22
